Citation Nr: 0324733	
Decision Date: 09/24/03    Archive Date: 09/30/03	

DOCKET NO.  01-07 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri, which determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for a skin disorder.  The veteran, who had active 
service from August 1966 to September 1968, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  

A BVA decision dated in March 2003 determined that new and 
material evidence had been submitted to reopen the previously 
denied claim.  The Board then undertook additional 
evidentiary development pursuant to authority provided by 
38 U.S.C.A. § 19.9(a)(2) (2002).  That development was 
completed and the case was returned to the Board for further 
appellate review.  


REMAND

As indicated above, pursuant to authority provided by 
38 C.F.R. § 19.9(a)(2), the Board undertook additional 
evidentiary development in this case.  However, a recent 
decision from the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because it permits the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration of that evidence.  
See Disabled American Veterans, et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit explained that when the Board obtains and 
considers evidence that was not before the RO an appellant 
has no means to obtain one review on appeal to the Secretary 
as called for by 38 U.S.C.A. § 7104(a) (West 2002) because 
the Board is the only appellate tribunal under the Secretary.  
Therefore, it appears that evidence obtained by the Board 
cannot be considered by the Board as an initial matter.  

In addition, it does not appear that the RO has reviewed the 
veteran's claim under the Veterans Claims Assistance Act of 
2000 (VCAA).  Nevertheless, a January 2003 letter from the 
Board to the veteran informed him of the VCAA.  However, the 
Federal Circuit invalidated the portion of a VA regulation 
the Board utilized to notify a claimant of the VCAA pursuant 
to 38 U.S.C.A. § 5103.  See Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs, 327 F.3d (1339) (Fed. 
Cir. 2003).  In that case, the Federal Circuit held that 
38 C.F.R. § 19.9(a)(2)(ii), which required the Board to 
provide the notice required by 38 U.S.C.A. § 5103(a) and 
provide a claimant not less than 30 days to respond to the 
notice, was invalid because it was contrary to 38 U.S.C.A. 
§ 5103(b), which provided a claimant one year to submit 
evidence.  Therefore, it appears that the notice the Board 
provided to the veteran of the VCAA in January 2003 was 
insufficient.  

The Board acknowledges the holding of an even more recent 
Federal Circuit case, Kuzma v. Secretary of Veterans Affairs, 
No. 03-7032 (Fed. Cir. Aug. 25, 2003), that Section 3(a) of 
VCAA (codified at 38 U.S.C.A. § 5103(a)) does not apply 
retroactively, and overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991) and Holliday v. Principi, 14 Vet. App. 280 (2001) 
to the extent they conflict with the Supreme Court's and the 
Federal Circuit Court's binding authority.  The Board notes 
that this claim was filed prior to the November 2000 date of 
enactment of the VCAA.  However, to the extent that the Kuzma 
case may be distinguished from the instant case, because of 
the finality of the Board decision in Kuzma at the time of 
the November 2000 VCAA enactment date and because the current 
claim is still pending before VA, the Board finds that the 
provisions of the VCAA are applicable to this pending appeal.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:  

1.  The RO should consider the veteran's 
claim under the VCAA.  In doing so, the 
RO should ensure that all notification 
and assistance requirements of the VCAA 
are satisfied, including the notice to 
the veteran of the evidence necessary to 
substantiate his claim and the division 
of responsibilities between the VA and 
the veteran in obtaining evidence.  

2.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
files transfer to the Board in January 
2002.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran unless he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



